Citation Nr: 0510769	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  94-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
December 1941 to September 1945, and in the U.S. Air Force 
from March 1947 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, granted entitlement to service 
connection for hearing loss in the right ear and assigned a 
noncompensable rating, effective December 6, 1991.  The RO 
also denied service connection for hearing loss in the left 
ear.  The veteran subsequently perfected an appeal regarding 
both of those issues.  

In October 1995, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in a 
Supplemental Statement of the Case (SSOC) dated in August 
1997, the RO continued to deny the veteran's claims of 
entitlement to a compensable rating for hearing loss of the 
right ear and entitlement to service connection for hearing 
loss of the left ear.

In September 1997, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.

In a July 1998 decision, the Board granted the claim of 
entitlement to service connection for hearing loss of the 
left ear.  The Board also remanded the claim for an increased 
rating for hearing loss of the right ear to the RO for 
further development.

In a May 2000 rating decision, the RO implemented the Board's 
decision by granting service connection for hearing loss of 
the left ear, effective December 6, 1991.  The RO also 
determined that a noncompensable rating was warranted for the 
service-connected bilateral hearing loss.

However, in an August 2002 rating decision, the RO concluded 
that an increased disability rating of 10 percent was 
warranted for the bilateral hearing loss, effective April 15, 
2002.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for the service-connected 
hearing loss remained in appellate status..

In March 2003, the Board determined that it was necessary to 
undertake additional development with respect to the claim 
for an increased rating, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  

As a result, the Board determined that it could no longer 
directly undertake evidentiary development with respect to 
veterans' claims.  In addition, during this period, original 
jurisdiction over the veteran's appeal was transferred to the 
RO in Washington, DC.  Accordingly, in August 2003, the Board 
remanded the veteran's claim to the RO in Washington, DC for 
completion of the necessary evidentiary development and for 
initial consideration of newly obtained evidence.  

As will be discussed in greater detail below, the requested 
development was completed, and, in December 2004, the RO 
issued a rating decision in which it granted an increased 
rating of 10 percent for the veteran's bilateral hearing loss 
for the entire period since December 6, 1991.  The RO also 
issued an SSOC in which it continued to deny entitlement to 
evaluation in excess of 10 percent for the service-connected 
hearing loss.  The claims folder was subsequently returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The credible and probative evidence of record establishes 
that, for the period from December 6, 1991, to December 20, 
1995, the veteran's bilateral hearing loss was manifested by 
no more than Level V hearing acuity in the right ear and 
Level IV  hearing acuity in the left ear.

2.  The credible and probative evidence of record establishes 
that, for the period from December 21, 1995, to December 10, 
1999, the veteran's bilateral hearing loss was manifested by 
no more than Level VI hearing acuity in the right ear and 
Level IV hearing acuity in the left ear

3.  The credible and probative evidence of record establishes 
that, for the period since December 11, 1999, the veteran's 
bilateral hearing loss was manifested by no more than Level 
IV hearing in the right ear and Level IV hearing in the left 
ear. 


CONCLUSIONS OF LAW

1.  For the period from December 6, 1991, to December 20, 
1995, the criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998).

2.  For the period from December 21, 1995, to December 10, 
1999 the criteria for an increased evaluation of 20 percent, 
but no more, for bilateral hearing loss have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2004).

3.  For the period beginning on and after December 11, 1999, 
the criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2004 
in which the RO advised the appellant of the type of evidence 
needed to substantiate his claim for an increased rating.

In this letter, as well as an earlier April 2002 letter, the 
RO also advised the appellant of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The appellant was also advised to identify any 
additional evidence that he believed might be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO assigned 
the initial disability rating for hearing loss of the right 
ear in the January 1993 rating decision or at the time that 
the RO assigned the initial evaluation for hearing loss of 
the left ear in the May 2000 rating decision.

Furthermore, the notice letters provided to the appellant 
were provided by the AOJ prior to the most recent transfer of 
his case to the Board, and the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and SSOC's were issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issue on appeal would not 
be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for the 
veteran to undergo VA examinations to determine the severity 
of his service-connected disability in December 1992, 
December 1995, December 1999, and April 2002.  The reports of 
these examinations were obtained and associated with the 
claims folder.

Furthermore, the Board notes that this case was remanded in 
August 2003 so that the RO could ensure that all of the 
veteran's VA treatment records since 1990 have been obtained.  
The record reflects that the RO complied with the Board's 
instructions by obtaining the veteran's records.   In 
addition, in the February 2004 letter, the RO asked the 
veteran to complete authorization forms so that VA could 
obtain the records of any additional health care providers 
who treated him for his disability.  The veteran did not 
subsequently identify any health care providers who treated 
him for his hearing loss other than VA.

Consequently, the Board finds that VA has complied with the 
duty to assist requirements of the VCAA by arranging for the 
veteran to undergo medical examinations to determine the 
severity of his service-connected disability and by obtaining 
all relevant records that have been identified by the 
veteran.

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

Analysis

The veteran is seeking an increased evaluation for his 
service-connected bilateral hearing loss.  He essentially 
contends that his disability is more severe than is 
contemplated by the 10 percent currently assigned under 
Diagnostic Code (DC) 6100.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  Such staged ratings are not subject to 
the provisions of 38 C.F.R. § 3.105(e) (2004), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85- 
4.87).  The Board notes that the veteran was advised of this 
change in the December 2004 SSOC.  Thus, the Board finds that 
we may proceed with consideration of both versions of this 
regulation without prejudice to the veteran.  See Bernard v. 
Brown, supra

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15. 

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments, and, indeed, the final rule states that this 
amendment is effective June 10, 1999.

However, the Board notes that none of the above cases or 
General Counsel opinions specifically prohibit the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the Board 
believes that rule that the veteran is entitled to the more 
favorable of the two versions of a regulation that was 
revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-
80 (1997) (applying "more favorable version" rule to periods 
both before and after effective date of new criteria 
pertaining to mental disorders); VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change).

However, in this instance, the Board believes that the rule 
set forth in Karnas and VAOPGCPREC 7-2003 is essentially moot 
because the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

In this regard, the Board notes that, prior to June 10, 1999, 
the severity of hearing loss was determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 (1998).  
Effective June 10, 1999, the severity of hearing loss 
continues to be determined by comparison of audiometric test 
results with specific criteria set forth at 38 C.F.R. § 4.85, 
Part 4, DC 6100 through 6110.  See also 64 Fed. Reg. 25,208 
and 25,209, published at 38 C.F.R. § 4.85-4.87 (effective 
June 10, 1999). 

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from zero percent to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal hearing acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids. See 38 C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 
25,208 and 25,209, published at 38 C.F.R. § 4.85 (effective 
June 10, 1999).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

In accordance with the Court's holding in Fenderson, the 
Board has reviewed the record to determine whether an 
evaluation in excess of 10 percent is available at any time 
from December 6, 1991, which is the effective date of the 
original grant of service connection for the veteran's 
bilateral hearing loss.

As will be discussed in greater detail below, the Board finds 
that the preponderance of the credible and probative evidence 
is against granting an evaluation in excess of 10 percent for 
the veteran's bilateral hearing loss for the period from 
December 6, 1991, to December 20, 1995, and the period from 
December 11, 1999, to the present.  

However, the Board further finds that the evidence supports 
the assignment of an increased rating of 20 percent under DC 
6100 for the period from December 21, 1995, to December 10, 
1999.  

In essence, the Board finds that, during the period prior to 
December 21, 1995, the credible and probative evidence 
establishes that veteran's bilateral hearing loss was 
manifested by no more than Level V hearing acuity in the 
right ear and Level IV  hearing acuity in the left ear, which 
corresponds to the criteria for a 10 percent evaluation under 
DC 6100.  Beginning on and after December 21, 1995, the 
veteran's disability was manifested by Level VI hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear, which corresponds to the criteria for a 20 percent 
evaluation under DC 6100.  However, beginning on and after 
December 11, 1999, the disability was manifested by no more 
than Level IV hearing acuity in both ears, which corresponds 
to no more than a 10 percent evaluation under DC 6100.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of VA 
audiological evaluations conducted in December 1992, December 
1995, December 1999, and April 2002, because these are the 
only medical records associated with the claims folder that 
contain specific audiometric evaluations allowing for 
application of the rating schedule.  See Acevedo-Escobar; 
Lendenmann, supra.

For example, the VA audiological evaluation conducted in 
December 1992 revealed an average pure tone threshold of 51 
decibels in the right ear and 49 decibels in the left ear.  
The examiner noted a speech discrimination ability of 68 
percent in both ears.  Applying these values to the Rating 
Schedule under both the new and old regulation results in a 
numeric designation of Level V hearing in the right ear and 
Level IV hearing in the left ear.  As alluded to above, under 
both versions of DC 6100, a 10 percent evaluation is assigned 
where hearing is at Level V in one ear and Level IV in the 
other.

There are no additional audiometric findings noted in the 
record until the report of the VA audiological evaluation 
conducted on December 21, 1995.  In that report, it was noted 
that the veteran had average pure tone threshold of 56 
decibels in the right ear with speech discrimination ability 
of 60 percent.  It was also noted that he had an average pure 
tone threshold of 53 decibels in the left ear with speech 
discrimination ability of 78 percent.  These values result in 
a numeric designation of Level VI in the right ear and Level 
IV in the left ear.  As noted, under DC 6100, these numeric 
designations correspond to the criteria for a 20 percent 
disability rating.

The record is negative for any further audiometric findings 
until the report of the December 1999 VA audiological 
evaluation in which it was noted that the veteran had average 
pure tone threshold of 63 decibels in the right ear and 63 
percent in the left ear with speech discrimination ability of 
96 percent in both ears.  Applying these values to the Rating 
Schedule results in a numeric designation of Level II hearing 
in the right ear and Level II hearing in the left ear.  Under 
both versions of DC 6100, a noncompensable evaluation is 
assigned for these levels of hearing acuity.

Thereafter, the VA audiological evaluation conducted in April 
2002 revealed an average pure tone threshold of 60 decibels 
in the right ear and 63 decibels in the left ear.  The 
examiner noted a speech discrimination ability of 80 percent 
in the right ear and 76 percent in the left ear.  Applying 
these values to the Rating Schedule under both the new and 
old regulation results in a numeric designation of Level IV 
hearing in the right ear and Level IV hearing in the left 
ear.  Under both versions of DC 6100, a 10 percent evaluation 
is assigned where hearing is at Level IV in both ears.

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, as discussed in detail 
above, disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann, supra.  

Here, for the reasons and bases set forth above, such 
mechanical application of the rating schedule results in no 
more than a 10 percent evaluation for the period from 
December 6, 1991, to December 20, 1995; a 20 percent 
evaluation for the period from December 21, 1995, to December 
10, 1999; and a 10 percent evaluation for the period from 
December 11, 1999, to the present.  To this extent, the 
benefit sought on appeal is granted.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss December 6, 1991, to December 20, 
1995, and beginning on and after December 11, 1999, is 
denied.

Entitlement to an increased evaluation of 20 percent for 
bilateral hearing loss for the period from December 21, 1995, 
to December 10, 1999, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


